Exhibit 10.7

CAPITOL FEDERAL FINANCIAL

2000 RECOGNITION AND RETENTION PLAN

RESTRICTED STOCK AGREEMENT

 

 

RS No.

Shares of Restricted Stock are hereby awarded on _(Date)_______________, by
Capitol Federal Financial, a federally-chartered corporation (the
"Corporation"), to (the "Grantee"), in accordance with the following terms and
conditions:

1. Share Award. The Corporation hereby awards to the Grantee shares ("Shares")
of common stock of the Corporation ("Common Stock") pursuant to the Capitol
Federal Financial 2000 Recognition and Retention Plan, as the same may be
amended from time to time (the "Plan"), and upon the terms and conditions and
subject to the restrictions in the Plan and this Agreement. A copy of the Plan,
as currently in effect, is incorporated herein by reference and is attached
hereto.

2. Restrictions on Transfer and Restricted Period. During the period (the
"Restricted Period") commencing on the date of this Award Agreement and
terminating on Shares with respect to which the Restricted Period has not lapsed
may not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee except, in the event of the death of the Grantee, by will or the laws of
descent and distribution or pursuant to a "domestic relations order," as defined
in Section 414(p)(1)(B) the Code, or as hereinafter provided. Shares with
respect to which the Restricted Period has lapsed shall sometimes be referred to
herein as "Vested."

Provided that the Grantee does not incur a Termination of Service, Shares shall
become Vested in accordance with the following schedule.

Number of

Date of Vesting Shares Vested



 

The Committee referred to in Section 3 of the Plan shall have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
shall lapse with respect to any Shares or to remove any or all of such
restrictions, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws, changes in
circumstances occurring after the commencement of the Restricted Period, or any
other reason.

3. Termination of Service. Except as provided in Section 8 below, if the Grantee
incurs a Termination of Service for any reason (other than death or disability),
all Shares which are not Vested at the time of such Termination of Service shall
upon such Termination of Service be forfeited to the Corporation. If the Grantee
incurs a Termination of Service by reason of death or disability, all Shares
awarded pursuant to this Award Agreement shall become Vested at the time of such
termination, and the Shares shall not thereafter be forfeited.

4. Certificates for the Shares. The Corporation shall issue 5 certificates in
respect of the Shares in the name of the Grantee, and shall hold such
certificates for the benefit of the Grantee until the Shares represented thereby
become Vested. Such certificates shall bear the following legend:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Capitol Federal Financial 2000 Recognition and Retention Plan. Copies of
such Plan are on file in the office of the Secretary of Capitol Federal
Financial, 700 Kansas Avenue, Topeka, Kansas 66603.

The Grantee further agrees that simultaneously with the execution of this Award
Agreement, the Grantee shall execute stock powers in favor of the Corporation
with respect to the Shares and that the Grantee shall promptly deliver such
stock powers to the Corporation.

5. Grantee's Rights. Subject to all limitations provided herein, the Grantee, as
owner of the Shares, shall have all the rights of a stockholder, including, but
not limited to, the right to receive all dividends paid on the Shares and the
right to vote such Shares.

6. Expiration of Restricted Period. Upon the lapse or expiration of the
Restricted Period with respect to a portion of the Shares, the Corporation shall
deliver to the Grantee (or in the case of a decreased Grantee, to his legal
representative) the certificate in respect of such Shares and the related stock
power held by the Corporation pursuant to Section 4 above. The Shares as to
which the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in Section 2 above, and such certificate shall not bear
the legend provided for in Section 4 above.

7. Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of shares covered by this Award Agreement shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
with respect to Shares subject to the restrictions contained in Section 2 above
shall also be subject to such restrictions, and the certificate or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 4
above. The Grantee shall execute stock powers in favor of the Corporation with
respect to such shares received by the Grantee.

8. Effect of Change in Control.  If a tender offer or exchange offer for shares
of Capitol Federal Financial (other than such an offer by the Corporation) is
commenced, or if a change in control shall occur, any Restricted Period with
respect to Shares theretofore awarded to the Grantee shall lapse and all Shares
awarded hereunder shall become fully Vested.

9. Delivery and Registration of Shares of Common Stock. The Corporation's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the Grantee's compliance with the terms and
provisions of Section 10 of the Plan.

10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. Capitalized terms used
herein which are not defined in this Award Agreement shall have the meaning
ascribed to such terms in the Plan. All determinations and interpretations made
in the discretion of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan.

11. Grantee Service. Nothing in this Award Agreement shall limit the right of
the Corporation or any of its Affiliates to terminate the Grantee's service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Grantee.

12. Withholding Tax. Upon the termination of the Restricted Period with respect
to any Shares (or at any such earlier time, if any, that an election is made by
the Grantee under Section 83(b) of the Code, or any successor thereto), the
Corporation may withhold from any payment or distribution made under the Plan
sufficient Shares to cover any applicable withholding and employment taxes. The
Corporation shall have the right to deduct from all dividends paid with respect
to Shares the amount of any taxes which the Corporation is required to withhold
with respect to such dividend payments.

13. Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee's (or his legal representative's) written consent.

14. Grantee Acceptance. The Grantee shall signify his acceptance of the terms
and conditions of this Award Agreement by signing in the space provided below,
by signing the attached stock powers, and by returning a signed copy hereof and
of the attached stock powers to the Corporation.

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.

Capitol Federal Financial, a Federal Corporation

 

 

By: ______________________

John B. Dicus

Its: President and Chief Executive Officer



ACCEPTED:









 

 

 